Title: To George Washington from Charles Lee, 17 April 1788
From: Lee, Charles
To: Washington, George



Dear Sir
Richmond 17th april 1788

Since writing my last I have exchanged your warrant for £69 payable in the aggregate fund for warrants payable in the present taxes as well as the arrears and this being done upon equal terms is an advantage to you. If you choose to apply these to the payment of your taxes for the year 1787, in case there remain any such taxes to be paid by you, I will retain them till an opportunity shall offer of returning them.
I take the liberty of mentioning to you, that a few days ago Mr Robert Renick sheriff of Green Brier was in the Clerks office and in his conversation to Mr Brown observed that your lands in that county were to be advertised for sale in june for the arrears of taxes for 1785, 1786 and 1787. Mr Brown referred him to Mr John Hopkins who has requested me to make the matter known to you and has furnished me with the inclosed state of the taxes demanded. The sheriff has said that he should decline advertising, till he had an opportunity of knowing from Mr

Hopkins what steps you intend to take respecting payment and that he should be here at the June court. The easiest mode of paying this years taxes is in tobacco at the state-price and Mr Hopkins desires me to mention him to you as at all times ready to execute your commands in this or any other matter. With every sentiment of respect and esteem I have the honor to remain your most obed. sert

Charles Lee

